758 N.W.2d 257 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Joseph PLATTE, Jr., Defendant-Appellant.
Docket No. 137011. COA No. 282046.
Supreme Court of Michigan.
December 10, 2008.

Order
On order of the Court, the application for leave to appeal the July 2, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion to remand is DENIED as moot.
MARILYN J. KELLY, J. (dissenting).
I would grant leave to appeal. Appellate counsel concededly missed the deadlines for filing a motion for a new trial and for a claim of appeal. Counsel also failed to file a motion for a stay or to remand in the Court of Appeals. When counsel filed an application for leave to appeal, it was denied. The Court should reexamine its practice of requiring a defendant to show prejudice in order to have an appeal as of right if counsel has been ineffective, as here. People v. Pickens, 446 Mich. 298, 521 N.W.2d 797 (1994).
Finally, I would grant leave to appeal in this case for the reasons stated in my dissent in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).